F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 5 2001

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk



 DOUGLAS K. PICHON,

          Petitioner-Appellant,

 v.                                                   No. 00-3387
                                               (D.C. No. 00-CV-3415-DES)
 L. E. BRUCE, Warden, Hutchinson                        (D. Kan.)
 Correctional Facility; ATTORNEY
 GENERAL OF KANSAS,

          Respondents-Appellees.




                         ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      Douglas Pichon pled guilty in state court to aggravated robbery pursuant to

a plea agreement with the state in 1985. He now brings this pro se application for

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
a writ of habeas corpus under 28 U.S.C. § 2254, raising two grounds for relief.

He alleges that the state violated his plea bargain, and that a state sentencing

statute enacted after his conviction which applies to some inmates but not to him

violates his right to equal protection. The district court dismissed the claim

alleging breach of the plea agreement on the ground that it had been raised and

rejected in a previous section 2254 proceeding. The court denied Mr. Pichon’s

equal protection claim on the merits and denied his request for a certificate of

appealability (COA). Mr. Pichon appeals and applies to this court for a COA.

We deny his request and dismiss his appeal.

      Mr. Pichon claims that the state violated the plea agreement by

recommending a greater sentence than the recommendation set out in the

agreement. The district court denied relief on the ground that the claim had been

raised and rejected in a prior section 2254 proceeding. “A claim presented in a

second or successive habeas corpus application under section 2254 that was

presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1); see

also Allen v. Massie, 236 F.3d 1243, 1245 (10th Cir. 2001) (per curiam). Mr.

Pichon presented his allegation that the state violated his plea bargain in a

previous section 2254 application, see Pichon v. Bruce, No. 93-3323-DES, 1994

WL 116305 (D. Kan. Mar. 15, 1994), and he is therefore not entitled to file a

second or successive section 2254 petition for the purpose of relitigating this


                                          -2-
claim.

         When, as here, a claim is denied on procedural grounds without reaching

the merits of the underlying constitutional claim, a COA should issue only if the

petitioner shows that “jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 120 S. Ct.

1595, 1604 (2000). 1 Mr. Pichon has made no such showing here and we therefore

deny his request for a COA on this claim.

         Mr. Pichon also contends that he was denied equal protection by a state

sentencing statute. This provision, K AN . S TAT . A NN . § 22-3717(f) (1993 Supp.),

provided a nine-month window during which an inmate who violated parole by

committing a crime after July 1, 1993, while on parole for a crime committed

prior to July 1, 1993, was eligible to have his sentence converted to one computed

under the Kansas Sentencing Guidelines Act and to receive credit for time served

toward the converted sentence. See generally State v. Perez, 11 P.3d 52 (Kan.

2000). Inmates whose parole was revoked for other reasons were not eligible for




        In order to obtain a COA when a petition is dismissed on procedural
         1

grounds, a petitioner must make two showings, “one directed at the underlying
constitutional claims and one directed at the district court’s procedural holding.”
Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000). Because we conclude that Mr.
Pichon has failed to make the requisite showing with respect to the procedural
ruling, we do not address the showing directed to the merits. See id. (rule that
court will not pass on constitutional issue if case may be disposed of on another
ground encourages court to resolve procedural issue first).

                                          -3-
conversion.

      In Perez, the Kansas Supreme Court addressed and rejected the argument

that section 22-3137(f) denies equal protection to those inmates who are not

eligible for sentence conversion under its terms. In so doing, the Court pointed

out that inmates eligible for treatment under the statute are not similarly situated

to inmates who are not.

             The situation of a defendant convicted of a crime committed
      while on parole is different than that of a defendant returned to
      prison as a technical parole violator. The former will face an
      additional sentence, usually to be served consecutive to the sentence
      for which he or she was on parole. The latter, who will not face a
      new sentence, after being found in violation of the conditions of
      parole will continue on parole, be revoked, or be subjected to any
      order the Kansas parole board sees fit to enter.

Id. at 54 (citations omitted). The Court held that the legislature acted reasonably

in granting sentence conversion to parolees committing new crimes in order to

bridge the gap between sentences imposed before and after enactment of the

Kansas Sentencing Guidelines Act, and that section 22-3717(f) “served as a

bridge between two different statutory sentencing schemes for those who would

otherwise be subject to both.” Id.

      The state supreme court relied on its holding in Perez in denying Mr.

Pichon’s equal protection claim on the merits. The federal district court agreed

with the holding in Perez and rejected Mr. Pichon’s equal protection claim for the

reasons set forth in Jones v. Bruce, 921 F. Supp. 708 (D. Kan. 1996). Upon

                                          -4-
careful review of Mr. Pichon’s equal protection argument in light of the

applicable case law, we conclude that his position is without merit. Both the

Kansas courts and the district court have addressed this argument and rejected it.

For the reasons set out in those opinions, we hold that Mr. Pichon’s ineligibility

for sentence conversion under section 22-3717(f) does not deny him equal

protection.

      We conclude that Mr. Pichon has failed to make a substantial showing of

the denial of a constitutional right by showing that his equal protection claim is

debatable among reasonable jurists, or that the issue required further proceedings.

See Slack, 120 S. Ct. at 1603-04. Accordingly, we deny his request for a COA on

this claim.

      The appeal is DISMISSED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -5-